BOND, Chief Justice
(dissenting).
In the original opinion and, subsequently, in the majority’s substituted opinion, the rule is stated that “Where the negligence of one party has brought about a condition, and another party is guilty of negligence in not recognizing such condition, which results in injury to a third party who is without negligence, the injured party may recover against both without an inquiry as to comparative negligence; but, as to the two negligent parties, if the negligence of one was merely passive, or such as to only produce the condition, and the other negligent party was the active perpetrator of the wrong, the former may recover over against the latter.” There can be no question but that is the law of this State. Art. 2212, R.S.; Gattegno v. The Parisian et al., Tex.Com.App., 53 S.W.2d 1005-1008. That doctrine is not here questioned by either party. The factual background in this appeal brings the above rule forcibly to the conclusion that plaintiff is entitled to judgment in accordance with the findings of the jury against both defendants, jointly and severally, for the damages sustained, and the right of appellant Railway Company for contribution over against appellee Funeral Home for the full amount of the judgment.
There is no question raised to the findings of the jury. The appeal reaches this Court on the findings without statement of facts. Hence we must assume that the findings are true and adopt same as our findings in this appeal. The jury found, material here, that the defendant Funeral Home was guilty of actionable negligence in two respects: (1) In operating the ambulance at a rate of speed which, under the surrounding, circumstances, was faster than an ordinarily prudent person would have operated same; and (2) in operating the ambulance at a rate of speed in excess of 30 miles per hour. The jury also found the Railway Company guilty of actionable negligence in two respects: (1) In failing to keep a proper lookout immediately befor.e the collision; and (2) in failing to observe the red lights burning on the front of the automobile at the time. The jury assessed plaintiff’s damages at $5,650 and the court rendered judgment, jointly and severally, against both defendants, refusing appellant Railway Company any contribution over and against its codefendant, Lamar & Smith Funeral Home.
. It is evident that the findings of the jury convict the defendant Funeral Home of active negligence and, on separate and independent wrong-doings, the defendant Railway Company of passive negligence. Thus the difference in quality of negligence between the two defendants, the right of contribution to the fullest extent of the judgment is available to the wrongdoer Railway Company against the other wrongdoer Funeral Home who was actively culpable.
In Barron v. Jones, Tex.Sup., 198 S.W.2d 256, 260, a jury in response to issues convicted the driver of a' bus (1) for failure to have the bus under control; (2) for failure to keep a proper lookout; (3) for failure to sound his horn; (4) for failure in not stopping the bus; (5) for negligence in the manner of driving the bus and for *857failure to reduce the speed of the bus. Upon such findings, our Supreme Court, speaking through Justice Smedley, said: “In none of the answers to the issues was there a finding of active negligence. In each answer the jury found merely a negligent omission or failure on the part of the driver to do something which it was his duty to do. None of these is a finding of trespass. Ricker, Lee & Co. v. Shoemaker, 81 Tex. 22, 16 S.W. 645; Connor v. Saunders, 81 Tex. 633, 17 S.W. 236; Austin v. Cameron & Co., 83 Tex. 351, 18 S.W. 437; Meredith v. McClendon, 130 Tex. 527, 111 S.W.2d 1062, 1063; Mercer v. McCurley, 142 Tex. 197, 176 S.W.2d 923; Jackson v. McClendon, 143 Tex. 577, 187 S.W.2d 374; Metzger Dairies v. Wharton, Tex.Civ.App., 113 S.W.2d 675.” In English v. Miller, 33 S.W.2d 477, 478, the Amarillo Court of Civil Appeals, speaking through Justice Jackson, said: “As we understand, ‘passive negligence’ is a failure to do something that should have been done.” In Metzger Dairies v. Wharton, supra, case cited in Barron v. Jones, the Eastland Court said [113 S.W. 2d 677]: “Negligence consists of acts or omission. If the duty is breached by ‘an act,’ the negligence is of that affirmative character which may be a trespass. If the duty is breached by the failure or omission to do something which it was the person’s duty to do, the negligence is negative and does not constitute a trespass.” That rule of law is universally followed.
Taking the findings of the jury in the instant case, it must be held that the defendant Funeral Home is guilty of “an act,” or “active negligence” (1) in respect to the rate of speed the ambulance was being operated under the surrounding circumstances, and (2) in operating the ambulance at a rate of speed in excess of 30 miles per hour; and that the defendant Railway Company is guilty of breach of duty or omission consisting of (1) the failure to keep a proper lookout, and (2) the failure to observe the lights on the ambulance. In other words, under the holdings of the Supreme Court in Barron v. Jones, supra, the Railway Company is guilty of passive negligence in failing or omitting to do that which was its duty to do, rather than d-oing of that which it was their duty not to do; and the Funeral Home is guilty of active negligence in doing that which it was their duty not to do, rather than failing or omitting of that which it was their duty not to do under all the facts and circumstances of the case.
In the case of Goldstein Hat Mfg. Co. v. Cowen, Tex.Civ.App., 136 S.W.2d 867, 874 (error dismissed, judgment correct), opinion of this Court, edited by Justice Young, the building owner was only a passive tort-feasor and the tenants of the building active joint tort-feasors, it is said: “Even under the common law, the right of contribution is available to a wrongdoer who is merely passively guilty, as against one who is actively culpable. In such case, ‘ * * * the principal delinquent may be held responsible to his codelinquents for damages incurred by their joint offense.’ 13 Am.Jur. p. 42, Sec. 46; 10 Tex.Jur. (Contribution) Sec. 15, p. 554; Oats v. Dublin Nat. Bank, 127 Tex. 2, 90 S.W.2d 824; City of San Antonio v. Smith, 94 Tex. 266, 59 S.W. 1109.”
According to the cited authorities and the jury findings, it is my conclusion that the judgment of the trial court in favor of Lee S. Harmon against both defendants, jointly and severally, should be affirmed; and that the defendant Dallas Railway & Terminal Company, having been found guilty of merely passive negligence and the defendant Lamar & Smith Funeral Home guilty of active negligence, and the two not guilty as joint tort-feasors, but independent wrongdoers, the defendant Railway Company should have judgment in its favor against the defendant Funeral Home, tó the extent of any amount appellant is compelled to pay on said judgment; and that all cost on appeal should be taxed against appellee Funeral Home. In all other respects judgment of the court below should be affirmed. I respectfully dissent from the majority.